United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 99-3717EA
                                   _____________

United States of America,                 *
                                          * On Appeal from the United
             Appellee,                    * States District Court
                                          * for the Eastern District
      v.                                  * of Arkansas.
                                          *
Daniel Mark Wolfe,                        * [To Be Published]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: May 23, 2000
                                Filed: June 5, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Daniel Mark Wolfe pleaded guilty to conspiring to distribute methamphetamine,
in violation of 21 U.S.C. § 846. Although the District Court initially favored sentencing
him to 100 months' imprisonment, the government argued that the Court could not
impose a sentence below the statutory minimum for the offense. See 21 U.S.C.
§ 841(b)(1)(A)(viii). The Court agreed and sentenced Wolfe to ten years and one
month (121 months), and five years supervised release. On appeal, Wolfe argues that
the Court should have sentenced him to 100 months, a sentence that fell within the
Guidelines imprisonment range, without regard to the statutory minimum.
       We disagree. Wolfe had to be sentenced to at least 120 months imprisonment,
the statutory minimum. See U.S. Sentencing Guidelines Manual § 5G1.1(c)(2) (1998)
(sentence may be imposed at any point within Guidelines range, but not less than
statutory minimum sentence); United States v. Marshall, 95 F.3d 700, 701 (8th Cir.
1996) (per curiam) (Guidelines cannot set sentence lower than statutory minimum);
United States v. Stoneking, 60 F.3d 399, 402 (8th Cir. 1995) (en banc) (when statute
and Guidelines conflict, statute controls), cert. denied, 516 U.S. 1119 (1996). He was
not eligible to be sentenced under the provision that authorizes the imposition of a
sentence without regard to the statutory minimum because he had more than one
criminal history point and possessed a firearm in connection with the offense. See 18
U.S.C. § 3553(f)(1) and (2); U.S. Sentencing Guidelines Manual § 5C1.2(1) and (2)
(1998).

       However, having reviewed the record, we are concerned that the District Court
may have relied upon the government’s sentencing memorandum, which incorrectly
referred to 121 months as the statutory minimum, in selecting Wolfe’s sentence. We
therefore remand the case for the limited purpose of allowing the Court to consider
imposing a 120-month sentence, the true statutory minimum. See Fed. R. Crim. P. 36.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-